 
 
Exhibit 10.1
 
LICENSE AGREEMENT
 
DATED AUGUST 19, 1991
 
BY AND AMONG
 
THE MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
 
THE WHITEHEAD INSTITUTE
 
AND
 
ARIAD PHARMACEUTICALS, INC.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 

--------------------------------------------------------------------------------


 
WHI Vers -1/28/91
LLN/#4: 4167ariad.agt
  Date: August 8, 1991

 
LICENSE AGREEMENT
 
TABLE OF CONTENTS
 


PREAMBLE
         
ARTICLES:
         
ARTICLE I -
DEFINITIONS
3
     
ARTICLE II -
GRANT
5
     
ARTICLE III -
DUE DILIGENCE
7
     
ARTICLE IV -
ROYALTIES
7
     
ARTICLE V -
REPORTS AND RECORDS
9
     
ARTICLE VI -
PATENT PROSECUTION
10
     
ARTICLE VII -
INFRINGEMENT
10
     
ARTICLE VIII -
PRODUCT LIABILITY
12
     
ARTICLE IX -
EXPORT CONTROLS
12
     
ARTICLE X -
NON-USE OF NAMES
12
     
ARTICLE XI -
ASSIGNMENT
13
     
ARTICLE XII -
ARBITRATION
13
     
ARTICLE XIII -
TERMINATION
13
     
ARTICLE XIV -
PAYMENTS NOTICES AND OTHER COMMUNICATIONS
14
     
ARTICLE XV -
MISCELLANEOUS PROVISIONS
15
     
APPENDIX A
 
17
     
APPENDIX B
 
19
     
APPENDIX C
 
20
     
APPENDIX D
 
24
     

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
2

--------------------------------------------------------------------------------



This Agreement is made and entered into this 19th day of August, 1991, (the
Effective Date) by and between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a
corporation duly organized and existing under the laws of the Commonwealth of
Massachusetts and having its principal office at 77 Massachusetts Avenue,
Cambridge, Massachusetts 02139, U.S.A. (hereinafter referred to as M.I.T.), and
the WHITEHEAD INSTITUTE, a corporation organized and existing under the laws of
Delaware and having its principal office at Nine Cambridge Center, Cambridge,
Massachusetts 02142, U.S.A., (hereinafter referred to as Whitehead) and ARIAD
PHARMACEUTICALS, INC., a corporation duly organized under the laws of Delaware
and having its principal office at 687 Wetherby Lane, Devon, Pennsylvania 19333
(hereinafter referred to as LICENSEE).
 
WITNESSETH
 
WHEREAS, M.I.T. and Whitehead are the owners of certain “Patent Rights” (as
later defined herein) relating to M.I.T. Case No. [***] by [***]; M.I.T. Case
No. [***] (Whitehead No. [***]) “[***]” by [***]; M.I.T. Case No. [***]
(Whitehead No. [***]) “[***]” by [***]; M.I.T. Case No. [***] (Whitehead [***])
“[***]” by [***] et al.; M.I.T. Case No. [***] (Whitehead No. [***]) “[***]” by
[***] and has the right to grant licenses under said Patent Rights, subject only
to a royalty-free, nonexclusive license heretofore granted to the United States
Government;
 
WHEREAS, Whitehead has authorized M.I.T. to act as its sole and exclusive agent
for the purposes of licensing Whitehead’s rights in the Patent Rights and has
authorized M.I.T. to enter into this licensing agreement on its own and
Whitehead’s behalf;
 
WHEREAS, M.I.T. and Whitehead desire to have the Patent Rights utilized in the
public interest and is willing to grant a license thereunder;
 
WHEREAS, LICENSEE has represented to M.I.T., to induce M.I.T. to enter into this
Agreement, that LICENSEE is committed to the development and commercialization
of “Licensed Product(s)” (as later defined herein) and/or the use of the
“Licensed Process(es)” (as later defined herein) and that it shall commit itself
to a thorough, vigorous and diligent program of exploiting the Patent Rights so
that public utilization shall result therefrom; and
 
WHEREAS, LICENSEE desires to obtain a license under the Patent Rights upon the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein the parties hereto agree as follows:
 
ARTICLE I - DEFINITIONS
 
For the purposes of this Agreement, the following words and phrases shall have
the following meanings:
 
1.1           “LICENSEE” shall include a related company of LICENSEE, the voting
stock of which is directly or indirectly at least Fifty Percent (50%) owned or
controlled by LICENSEE, an organization which directly or indirectly controls
more than Fifty Percent (50%) of the voting
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3

--------------------------------------------------------------------------------


 
stock of LICENSEE and an organization, the majority ownership of which is
directly or indirectly common to the ownership of LICENSEE.
 
1.2           “Patent Rights” shall mean all of the following Whitehead and
M.I.T. intellectual property:
 

 
(a)
the United States and foreign patents and/or patent applications listed in
Appendix A;

 

 
(b)
United States and foreign patents issued from the applications listed in
Appendix A and from divisionals and continuations of these applications;

 

 
(c)
claims of U.S. and foreign continuation-in-part applications, and of the
resulting patents, which are directed to subject matter specifically described
in the U.S. and foreign applications listed in Appendix A;

 

 
(d)
claims of all foreign patent applications, and of the resulting patents, which
are directed to subject matter specifically described in the United States
patents and/or patent applications described in (a), (b), or (c) above;

 

 
(e)
any reissues of United States patents described in (a), (b), (c), or (d) above.

 
1.3           A “Licensed Product” shall mean any product or part thereof which:
 

 
(a)
is covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Patent Rights in the country in which any Licensed Product is
made, used or sold;

 

 
(b)
is manufactured by using a process which is covered in whole or in part by an
issued, unexpired claim or a pending claim contained in the Patent Rights in the
country in which any Licensed Process is used or in which such product or part
thereof is used or sold;

 

 
(c)
contains the Tangible Property,

 
subject to the limitations in Paragraph 4.4.
 
1.4           A “Licensed Process” shall mean any process which is covered in
whole or in part by an issued, unexpired claim or a pending claim contained in
the Patent Rights or which uses the Tangible Property, subject to the
limitations in Paragraph 4.4.
 
1.5           “Net Sales” shall mean LICENSEE’s (and its sublicensees’ where
appropriate) billings for Licensed Products and Licensed Processes produced
hereunder less the sum of the following:
 

 
(a)
discounts allowed in amounts customary in the trade;

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
4

--------------------------------------------------------------------------------


 

 
(b)
sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales;

 

 
(c)
outbound transportation prepaid or allowed; and

 

 
(d)
amounts allowed or credited on returns.

 
No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by LICENSEE and on its
payroll, or for cost of collections. Licensed Products shall be considered
“sold” when billed out or invoiced.
 
1.6           “Tangible Property” shall mean cell lines containing [***]
obtained directly or indirectly from M.I.T. or Whitehead, and any progeny and
derivatives thereof.
 
ARTICLE II - GRANT
 
2.1           M.I.T. hereby grants to LICENSEE the right and license to make,
have made, use, lease and sell the Licensed Products, and to practice the
Licensed Processes to the end of the term for which the Patent Rights are
granted unless sooner terminated according to the terms hereof.
 
2.2           This license shall be subject to the research license and to the
option granted to Centocor to acquire a license to the Patent Rights of M.I.T.
Case 4167 for use with certain hybridomas, under the Collaborative Research
Agreement between Centocor and M.I.T. dated November 14, 1988 as attached hereto
as Appendix C. M.I.T. agrees that it will not renew the Collaboration Research
Agreement as provided in Paragraph 2 thereof.
 
2.3           In order to establish a period of exclusivity for LICENSEE, M.I.T.
hereby agrees that with the exception of the rights granted or optioned to
Centocor, it shall not grant any other license to make, have made, use, lease
and sell Licensed Products or to utilize Licensed Processes during the period of
time commencing with the Effective Date of this Agreement and terminating with
the first to occur of:
 

 
(a)
for each type of Licensed Product the expiration of Twelve (12) years after the
first commercial sale of that Licensed Product; or

 

 
(b)
the expiration of Sixteen (16) years after the Effective Date of this Agreement;

 
provided, however, that for any Licensed Product for which an application for
premarket approval has been submitted to the U.S. FDA prior to July 1, 2007, the
time spent by the FDA reviewing said application(s) for that Licensed Product
shall be added to the period of exclusivity which would otherwise apply.
 
2.4           At the end of the exclusive period, the license granted hereunder
shall become nonexclusive and shall extend to the end of the term or terms for
which any Patent Rights are issued, unless sooner terminated as hereinafter
provided, or unless the parties agree to extend the period of exclusivity.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
5

--------------------------------------------------------------------------------


 
2.5           M.I.T. and Whitehead also agree to bring to the attention of
LICENSEE any inventions which relate to [***] which arise prior to December 31,
1994 from the M.I.T. or Whitehead laboratories of any of the inventors of the
Patent Rights listed in Appendix A. LICENSEE shall have a three month option,
dating from the date at which any such invention is revealed to LICENSEE, to
begin negotiations with M.I.T. for an exclusive license to such invention. If
such negotiations are begun at LICENSEE’s request, LICENSEE shall have an
additional three month option to negotiate in good faith for an exclusive
license to the invention. LICENSEE’s options under this Paragraph 2.5 shall,
however, be subject to any options or licenses granted under a research
agreement with sponsors of the research leading to such invention, and the terms
of such research agreements shall not be limited by the provisions of this
Paragraph 2.5. M.I.T. and Whitehead shall use their best reasonable efforts to
notify LICENSEE of any planned or completed sponsorship agreements, other than
those involving U.S. Government sponsorship, in the field of [***], subject,
however, to any confidentiality provisions with sponsors that might limit such
notification.
 
2.6           LICENSEE agrees that Licensed Products leased or sold in the
United States shall be manufactured substantially in the United States.
 
2.7           Whitehead and M.I.T. reserve the right to practice under the
Patent Rights and to use and distribute the Tangible Property for their
noncommercial research purposes under a Materials Transfer agreement similar to
that in Appendix D. M.I.T. and Whitehead shall use their best reasonable efforts
to notify LICENSEE of any Tangible Property distributed to third parties.
 
2.8           LICENSEE shall have the right to enter into sublicensing
agreements for the rights, privileges and licenses granted hereunder only during
the exclusive period of this Agreement. Such sublicensees may extend past the
expiration date of the exclusive period of this Agreement, but any exclusivity
of such sublicenses will expire upon the expiration of LICENSEE’s exclusivity.
 
2.9           LICENSEE hereby agrees that every sublicensing agreement to which
it shall be a party and which shall relate to the rights, privileges and license
granted hereunder shall contain a statement setting forth the date upon which
LICENSEE’s exclusive rights, privileges and license hereunder shall terminate.
 
2.10           LICENSEE agrees that any sublicenses granted by it shall provide
that the obligations to M.I.T. and Whitehead of Articles II, V, VII, VIII, IX,
X, XII, XIII, and XV of this Agreement shall be binding upon the sublicensee as
if it were a party to this Agreement. LICENSEE further agrees to attach copies
of these Articles to sublicense agreements.
 
2.11           LICENSEE agrees to forward to M.I.T. a copy of any and all fully
executed sublicense agreements, and further agrees to forward to M.I.T. annually
a copy of such reports received by LICENSEE from its sublicensees during the
preceding twelve (12) month period under the sublicensee as shall be pertinent
to a royalty accounting under said sublicense agreements.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
6

--------------------------------------------------------------------------------


 
2.12           LICENSEE shall not receive from sublicensees anything of value in
lieu of cash payments in consideration for any sublicense under this Agreement,
without the express prior written permission of M.I.T..
 
2.13           The license granted hereunder shall not be construed to confer
any rights upon LICENSEE by implication, estoppel or otherwise as to any
technology not specifically set forth in Appendix A hereof and Paragraph 2.5.
 
ARTICLE III - DUE DILIGENCE
 
3.1           LICENSEE shall use its best efforts to bring one or more Licensed
Products or Licensed Processes to market through a thorough, vigorous and
diligent program for exploitation of the Patent Rights.
 
3.2           In addition, LICENSEE shall adhere to the following milestones:
 

 
(a)
LICENSEE shall deliver to M.I.T. on or before [***] on or before the ninetieth
(90th) day following the close of LICENSEE’s fiscal year.

 

 
(b)
ARIAD PHARMACEUTICALS, INC. (LICENSEE) shall have received at least [***].

 

 
(c)
ARIAD PHARMACEUTICALS, INC. (LICENSEE) shall have received a cumulative total of
at least [***].

 

 
(d)
LICENSEE shall, within six (6) months of a request by a suitable sublicensee
willing to take a sublicense upon reasonable business terms, grant at least one
sublicense to the Patent Rights and Tangible Property for sale of Licensed
Products as research reagents with appropriate protection of LICENSEE’s
commercial interests. Failure to reach such an agreement within six (6) months
after a bona fide request shall allow M.I.T. to grant a license to the Patent
Rights to the requestor for sale of research reagents on terms no more favorable
than those of paragraph 4.1(d) below.

 

 
(e)
In any calendar year after [***] that LICENSEE has not made at least [***] in
Net Sales of Licensed Product, LICENSEE shall have invested a minimum of [***].

 
3.3           LICENSEE’s failure to perform in accordance with Paragraphs 3.1
and 3.2 above shall be grounds for M.I.T. to terminate this Agreement pursuant
to Paragraph 13.3 hereof.
 
ARTICLE IV - ROYALTIES
 
4.1           For the rights, privileges and license granted hereunder, LICENSEE
shall pay royalties to M.I.T. in the manner hereinafter provided to the end of
the term of the Patent Rights or until this Agreement shall be terminated as
hereinafter provided:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
7

--------------------------------------------------------------------------------


 

 
(a)
License Issue Fee of [***], which said License Issue Fee shall be deemed earned
and due thirty days after the execution of this Agreement.

 

 
(b)
License Maintenance Fees of [***]per year payable on [***]and on January 1 of
each year thereafter until the [***]. Following the submission of such [***],
the License Maintenance Fees shall be [***] per year beginning January 1 of the
year following the submission. However, beginning [***], the License Maintenance
Fees shall be [***] per year [***] has been submitted by LICENSEE. The License
Maintenance Fee for a given year shall be fully creditable against any Running
Royalties subsequently due.

 

 
(c)
A one-time Milestone Fee of [***] payable within ninety (90) days after LICENSEE
receives approval to [***] on a Licensed Product based upon its [***].

 

 
(d)
Running Royalties in an amount equal to [***] of the Net Sales of Licensed
Products and Licensed Processes used, leased or sold by and/or for LICENSEE
which are covered [***] of the Patent Rights in any country in which the
Licensed Products and/or Licensed Processes are made, used, leased or sold; and
Running Royalties in an amount equal to [***] of the Net Sales of Licensed
Products and Licensed Processes used, leased or sold by and/or for LICENSFF
which are covered [***] of the Patent Rights in any country in which the
Licensed Products and/or Licensed Processes are made, used, leased or sold. The
provisions of this paragraph shall not apply to any Licensed Products leased or
sold by LICENSEE or its sublicensees for use as research reagents.

 

 
(e)
Running Royalties in an amount equal to [***] of the Net Sales price of Licensed
Products sold by or for LICENSER, or its sublicensees for use as research
reagents.

 

 
(f)
[***] of any payments made to LICENSEE for sublicensing of the Patent Rights
and/or Tangible Property. This subparagraph 4.1(f) shall not apply, however, to
royalties paid to LICENSEE by sublicensee(s) on the Net Sales of Licensed
Products sold by sublicensee(s) for use as research reagents, which shall fall
under subparagraph 4.1(e) above.

 
4.2           The License Issue Fee, Milestone Fee and all License Maintenance
Fees shall be cumulatively creditable against Running Royalties.
 
4.3           All patent costs incurred prior to July 1, 1991 and reimbursed by
LICENSEE under Article VI shall be creditable against Running Royalties except
for Running royalties on research reagents. [***] of patent costs incurred after
July 1, 1991 shall be creditable against Running Royalties except for Running
Royalties on research reagents.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
8

--------------------------------------------------------------------------------


 
4.4           The definitions of Paragraphs 1.3 and 1.4 notwithstanding, after
[***] Running Royalties shall be due on the Net Sales of a Licensed Product only
if the Licensed Product is covered [***].
 
4.5           LICENSEE shall be entitled to credit [***] of the royalties paid
to third parties for the use, lease or sale of a Licensed Product or Licensed
Process by LICENSEE against the Running Royalties for that Licensed Product or
Licensed Process due under subparagraph 4.1(d) above; provided, however that the
amount credited shall not reduce the Running Royalty paid below [***] for the
Licensed Product or Licensed Process covered [***], and [***] if the Licensed
Product or Licensed Process is covered [***].
 
4.6           In no instance shall the amount paid to M.I.T. in total in a given
year be less than the License Maintenance Fee for that year.
 
4.7           All payments due hereunder shall be paid in full, without
deduction of taxes or other fees which may be imposed by any government and
which shall be paid by LICENSEE.
 
4.8           No multiple royalties shall be payable because any Licensed
Product, its manufacture, use, lease or sale are or shall be covered by more
than one patent application or patent licensed under this Agreement.
 
4.9           Royalty payments shall be paid in United States dollars in
Cambridge, Massachusetts, or at such other place as M.I.T. may reasonably
designate consistent with the laws and regulations controlling in any foreign
country. If any currency conversion shall be required in connection wish the
payment of royalties hereunder, such conversion shall be made by using the
exchange rate prevailing at the Chase Manhattan Bank (N.A.) on the last business
day of the calendar quarterly reporting period to which such royalty payments
relate.
 
ARTICLE V - REPORTS AND RECORDS
 
5.1           LICENSEE, within sixty (60) days after March 31, June 30,
September 30 and December 31, of each year, shall deliver to M.I.T. true and
accurate reports, giving such particulars of the business conducted by LICENSEE
and its sublicensees during the preceding three-month period under this
Agreement as shall be pertinent to a royalty accounting hereunder. These shall
include at least the following:
 

 
(a)
number of Licensed Products manufactured and sold.

 

 
(b)
total billings for Licensed Products sold.

 

 
(c)
accounting for all Licensed Processes used or sold.

 

 
(d)
deductions applicable as provided in Paragraph 1.5.

 

 
(e)
total royalties due.

 

 
(f)
names and addresses of all sublicensees of LICENSEE.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
9

--------------------------------------------------------------------------------


 
5.2           With each such report submitted, LICENSEE shall pay to M.I.T. the
royalties due and payable under this Agreement. If no royalties shall be due,
LICENSEE shall so report.
 
5.3           On or before the ninetieth (90th) day following the close of
LICENSEE’s fiscal year, LICENSEE shall provide M.I.T. with LICENSEE’s certified
financial statements for the preceding fiscal year including, at a minimum, a
Balance Sheet and an Operating Statement.
 
5.4           The royalty payments set forth in this Agreement shall, if
overdue, bear interest until payment at a per annum rate two percent (2%) above
the prime rate in effect at the Chase Manhattan Bank (N.A.) on the due date. The
payment of such interest shall not foreclose M.I.T. from exercising any other
rights it may have as a consequence of the lateness of any payment.
 
ARTICLE VI - PATENT PROSECUTION
 
6.1           M.I.T. (and/or Whitehead, as appropriate, depending on ownership
of the individual Patent Rights) shall apply for, seek prompt issuance of, and
maintain during the term of this Agreement the Patent Rights in the United
States and in the foreign countries listed in Appendix B hereto. Appendix B may
be amended by verbal agreement of both parties, such agreement to be confirmed
in writing within ten (10) days. The prosecution, filing and maintenance of all
Patent Rights patents and applications shall be the primary responsibility of
M.I.T. (and/or Whitehead); provided, however, LICENSEE shall have reasonable
opportunities to advise M.I.T. (and/or Whitehead) and shall cooperate with
M.I.T. (and/or Whitehead) in such prosecution, filing and maintenance.
 
6.2           Payment of all fees and costs relating to the filing, prosecution,
and maintenance of the Patent Rights shall be the responsibility of LICENSEE,
whether such fees and costs were incurred before or after the date of this
Agreement. Such payments shall be creditable as specified in Paragraphs 4.2 and
4.3. For fees and costs incurred prior to July 1, 1991, LICENSEE shall reimburse
M.I.T. and Whitehead on the following schedule:
 
25% of total:
30 days after billing
   
25% of total:
January 15, 1992
   
25% of total:
July 15, 1992
   
25% of total:
January 15, 1993

 
Fees and costs incurred after July 1, 1991 shall be reimbursed within 30 days
after billing.
 
ARTICLE VII - INFRINGEMENT
 
7.1           LICENSEE, M.I.T. and Whitehead shall promptly inform each other of
any alleged infringement of the Patent Rights by a third party and of any
available evidence thereof.
 
7.2           During the term of this Agreement, LICENSEE shall have the right,
but shall not be obligated, to prosecute at its own expense any such
infringements of the Patent Rights and in furtherance of such right, M.I.T. and
Whitehead hereby agree that LICENSEE may include
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
10

--------------------------------------------------------------------------------


 
M.I.T. or Whitehead as party plaintiffs in any such suit without expense to
M.I.T. or Whitehead. The total cost of any such infringement action commenced or
defended solely by LICENSEE shall be borne by LICENSEE. LICENSEE may, for such
purposes, use the name of M.I.T. or Whitehead as party plaintiffs provided,
however, that such right to bring an infringement action shall remain in effect
only for so long as the license granted herein remains exclusive. No settlement,
consent judgment or other voluntary final disposition of the suit may be entered
into without the consent of M.I.T. and Whitehead, which consent shall not
unreasonably be withheld. LICENSEE shall indemnify M.I.T. and Whitehead against
any order for costs associated with the litigation that may be made against
M.I.T. or Whitehead in such proceedings.
 
7.3           In the event that LICENSEE shall undertake the enforcement and/or
defense of the Patent Rights by litigation, LICENSEE may withhold up to [***] of
the royalties otherwise thereafter due M.I.T. hereunder and apply the same
toward reimbursement of up to [***] of LICENSEE’s expenses, including reasonable
attorney’s fees, in connection therewith. Any recovery of damages by LICENSEE
for any such suit shall be applied pro rata in satisfaction of (i) any
unreimbursed expenses and legal fees of LICENSEE relating to the suit; and (ii)
any royalties due M.I.T. and withheld by LICENSEE and applied pursuant to this
Paragraph 7.3. The balance remaining from any such recovery shall be divided
between LICENSEE and M.I.T. in the proportion of [***].
 
7.4           If within six (6) months after having been notified of any alleged
infringement, LICENSEE shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if LICENSEE shall notify M.I.T. at any
time prior thereto of its intention not to bring suit against any alleged
infringer, then, and in those events only, M.I.T. or Whitehead, as appropriate)
shall have the right, but shall not be obligated, to prosecute at its own
expense any infringement of the Patent Rights, and, in furtherance of such
right, LICENSEE hereby agrees that M.I.T. (or Whitehead) may include LICENSEE as
a party plaintiff in any such suit, without expense to LICENSEE. The total cost
of any such infringement action commenced or defended solely by M.I.T. (or
Whitehead) shall be borne by M.I.T. (or Whitehead), and M.I.T. (or Whitehead)
shall keep any recovery or damages for past infringement derived therefrom. No
settlement, consent judgment or other voluntary final disposition of the suit
maybe entered into without the consent of LICENSEE, which consent shall not
unreasonable be withheld.
 
7.5           In the event that a declaratory judgment action alleging
invalidity or noninfringement of any of the Patent Rights shall be brought
against LICENSEE, M.I.T. (or Whitehead), at its option, shall have the right,
within thirty (30) days after commencement of such action, to intervene and take
over the sole defense of the action at its own expense.
 
7.6           In any infringement suit as any party may institute to enforce the
Patent Rights pursuant to this Agreement, the other parties hereto shall, at the
request and expense of the party initiating such suit, cooperate in all respects
and, to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.
 
7.7           LICENSEE, during the exclusive period of this Agreement, shall
have the sole right in accordance with the terms and conditions herein to
sublicense any alleged infringer for
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
11

--------------------------------------------------------------------------------


 
future use of the Patent Rights. Any upfront fees paid to LICENSEE as part of
such sublicense shall be handled in accordance with subparagraph 4.1(f).
 
ARTICLE VIII - PRODUCT LIABILITY
 
8.1           LICENSEE shall at all times during the tern of this Agreement and
thereafter, indemnify, defend and hold M.I.T. and Whitehead, their trustees,
officers, employees and affiliates, harmless against all claims and expenses,
including legal expenses and reasonable attorneys’ fees, arising out of the
death of or injury to any person or persons or out of any damage to property and
against any other claim, proceeding, demand, expense and liability of any kind
whatsoever resulting from the production, manufacture, sale, use, lease,
consumption or advertisement of the Licensed Product(s) and/or Licensed
Process(es) or arising from any obligation of LICENSEE hereunder.
 
8.2           LICENSEE shall obtain prior to the first use of a Licensed Product
or Licensed Process on humans and carry in full force and effect liability
insurance which shall protect LICENSEE, M.I.T. and Whitehead in regard to events
covered by Paragraph 8.1 above.
 
8.3           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, M.I.T.
AND WHITEHEAD MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING.
 
ARTICLE IX - EXPORT CONTROLS
 
It is understood that M.I.T. and Whitehead are subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the Export Administration Act of 1979), and that its
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by LICENSEE that LICENSEE shall not export
data or commodities to certain foreign countries without prior approval of such
agency. M.I.T. neither represents that a license shall not be required nor that,
if required, it shall be issued.
 
ARTICLE X - NON-USE OF NAMES
 
LICENSEE shall not use the names of the Massachusetts Institute of Technology
nor of the Whitehead Institute nor any of their employees, nor any adaptation
thereof, in any advertising, promotional or sales literature without prior
written consent obtained from M.I.T. in each case, except that LICENSEE may
state that it is licensed by Whitehead or M.I.T. under one or more of the
patents and/or applications comprising the Patent Rights.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
12

--------------------------------------------------------------------------------


 
ARTICLE XI - ASSIGNMENT
 
The rights of ARIAD under this Agreement may not be assigned and the duties of
ARIAD under this Agreement may not be delegated without the prior written
consent of M.I.T. and Whitehead, except that ARIAD may assign this Agreement to
an entity, acceptable to M.I.T. and Whitehead, with which it merges or
consolidates or which ARIAD controls, or to which substantially all of its
assets relating to the Patent Rights are sold or otherwise transferred or to a
partnership of which ARIAD or any of its affiliates in the general partner.
 
ARTICLE XII - ARBITRATION
 
12.1           Any and all claims, disputes or controversies arising under, out
of, or in connection with this Agreement, including any dispute relating to
patent validity or infringement, which have not been resolved by good faith
negotiations between the parties, shall be resolved by final and binding
arbitration in Boston, Massachusetts under the rules of the American Arbitration
Association, or the Patent Arbitration Rules if applicable, then obtaining. The
arbitrators shall have no power to add to, subtract from or modify any of the
terms or conditions of this Agreement. Any award rendered in such arbitration
may be enforced by either party in either the courts of the Commonwealth of
Massachusetts or in the United States District Court for the District of
Massachusetts, to whose jurisdiction for such purposes M.I.T., Whitehead and
LICENSEE each hereby irrevocably consents and submits.
 
12.2           Notwithstanding the foregoing, nothing in this Article shall be
construed to waive any rights or timely performance of any obligations existing
under this Agreement.
 
ARTICLE XIII - TERMINATION
 
13.1           If LICENSEE shall cease to carry on its business, this Agreement
shall terminate upon notice by M.I.T.
 
13.2           Should LICENSEE fail to pay M.I.T. royalties due and payable
hereunder, M.I.T. shall have the right to terminate this Agreement on thirty
(30) days’ notice, unless LICENSEE shall pay M.I.T. within the thirty (30) day
period, all such royalties and interest due and payable. Upon the expiration of
the thirty (30) day period, if LICENSEE shall not have paid all such royalties
and interest due and payable, the rights, privileges and license granted
hereunder shall terminate.
 
13.3           Upon any material breach or default of this Agreement by
LICENSEE, other than those occurrences set out in Paragraphs 13.1 and 13.2
hereinabove, which shall always take precedence in that order over any material
breach or default referred to in this Paragraph 13.3, M.I.T. shall have the
right to terminate this Agreement and the rights, privileges and license granted
hereunder by ninety (90) days’ notice to LICENSEE. Such termination shall become
effective unless LICENSEE shall have cured any such breach or default prior to
the expiration of the ninety (90) day period.
 
13.4           LICENSEE shall have the right to terminate this Agreement at any
time on six (6) months’ notice to M.I.T., and upon payment of all amounts due
M.I.T. through the effective date of the termination.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
13

--------------------------------------------------------------------------------


 
13.5           Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination. LICENSEE and any sublicensee
thereof may, however, after the effective date of such termination, sell all
Licensed Products, and complete Licensed Products in the process of manufacture
at the time of such termination and sell the same, provided that LICENSEE shall
pay to M.I.T. the royalties thereon as required by Article IV of this Agreement
and shall submit the reports required by Article V hereof on the sales of
Licensed Products.
 
13.6           Upon termination of this Agreement for any reason, any
sublicensee not then in default shall have the right to seek a license from
M.I.T.
 
13.7           LICENSEE shall have the right, upon written notice to M.I.T., to
separately terminate its license to any independent patent application or patent
of the Patent Rights.
 
ARTICLE XIV - PAYMENTS NOTICES AND OTHER COMMUNICATIONS
 
Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such party by
certified first class mail, postage prepaid, addressed to it at its address
below or as it shall designate by written notice given to the other party:
 
In the case of M.I.T.:
 
Director
Technology Licensing Office
Massachusetts Institute of Technology
Room E32-300
Cambridge, Massachusetts 02139
 
In the case of WHITEHEAD:
 
Vice President
Whitehead Institute
Nine Cambridge Center
Cambridge, MA 02142
 
In the case of LICENSEE:
 
Harvey J. Berger, M.D.
Chairman and Chief Executive Officer
ARIAD Pharmaceuticals, Inc.
687 Wetherby Lane
Devon, PA 19333
 
or as amended in writing from time to time by any party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
14

--------------------------------------------------------------------------------


 
ARTICLE XV - MISCELLANEOUS PROVISIONS
 
15.1           This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of the Commonwealth of Massachusetts,
U.S.A., except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent was
granted.
 
15.2           The parties hereto acknowledge that this Agreement sets forth the
entire Agreement and understanding of the parties hereto as to the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument subscribed to by the parties hereto.
 
15.3           The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the Law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.
 
15.4           LICENSEE agrees to mark the Licensed Products sold in the United
States with all applicable United States patent numbers. All Licensed Products
shipped to or sold in other countries shall be marked in such a manner as to
conform with the patent laws and practice of the country of manufacture or sale.
 
15.5           The failure of any party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other parties.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals and duly
executed this Agreement the day and year set forth below.
 


MASSACHUSETTS INSTITUTE OF TECHNOLOGY


By
/s/ John T. PrestoN
Name
John T. Preston
Title
Director, Technology Licensing Office
Date
8-26-91





WHITEHEAD INSTITUTE


By
/s/ John Pratt
Name
John Pratt
Title
Vice President
Date
8/28/91



 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
15

--------------------------------------------------------------------------------


 
ARIAD PHARMACEUTICALS, INC.


By
/s/ Harvey Berger, M.D.
Name
Harvey J. Berger, M.D.
Title
Chairman & Chief Executive Officer
Date
8/19/91

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
16

--------------------------------------------------------------------------------


 
APPENDIX A
 
M.I.T. Case No. [***]
U.S.S.N. [***] (Filed [***])
(Owned by M.I.T. and the Whitehead Institute, jointly)
 
FOREIGN FILING(S)
 
M.I.T. Case No. [***]:


European Application No. [***] (Filed [***])
(Claiming Austria, Belgium, Switzerland/Liechtenstein, Germany, France, Great
Britain, Italy, Luxembourg, Netherlands, Sweden)


Japanese Application No. PCT/[***] (Filed [***])


M.I.T. Case No. [***]:


Canadian Application No. [***] (Filed [***])
European Application No. [***] (Filed [***])
(Claiming Austria, Belgium, Switzerland/Liechtenstein, Germany, France, Great
Britain, Italy, Luxembourg, Netherlands, Sweden)
Japanese Application No. PCT/[***] (Filed [***])


M.I.T. Case No. [***] (Whitehead No. [***])
[***]
U.S.S.N. [***] (Filed [***])
(Owned by The Whitehead Institute)


FOREIGN FILING(S)


[***]




M.I.T. Case No. [***] (Whitehead No. [***])
[***]
U.S.S.N. [***] (Filed [***])
(Owned by The Whitehead Institute)


FOREIGN FILING(S)


European Application No. PCT/[***] (Filed [***])
(Claiming Austria, Belgium, Switzerland/Liechtenstein, Germany, France, Great
Britain, Italy, Luxembourg, Netherlands, Sweden)




M.I.T. Case No. [***] (Whitehead No. [***])
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
17

--------------------------------------------------------------------------------


 
[***]
U.S.S.N. [***] (Filed [***])
(Owned by The Whitehead Institute and Harvard University, jointly. Harvard
University has given M.I.T. the authority to license Harvard’s rights on
Harvard’s behalf and has given Whitehead full rights to prosecute and defend the
Patent Rights.)


FOREIGN FILING (S)


[***]


M.I.T. Case [***] (Whitehead [***])
[***]
(Owned by The Whitehead Institute)
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
18

--------------------------------------------------------------------------------



APPENDIX B
 
Foreign countries in which Patent Rights shall be filed, prosecuted and
maintained in accordance with Article VI where legally possible:
 
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
19

--------------------------------------------------------------------------------



APPENDIX C
 

  #l/LLN111/14/88  
CentCollabResAgt

 
 
COLLABORATIVE RESEARCH AGREEMENT
 
This Agreement between Centocor, Inc. and the Massachusetts Institute of
Technology (“M.I.T.”) defines the terms and conditions under which Centocor
scientists will collaborate with Prof Phillip A. Sharp and colleagues in the
Cancer Center at M.I.T. in the area of antibody gene expression (“The
Collaboration”).
 
Centocor and M.I.T. hereby agree as follows:
 
1.             FIELD: The Field of the Collaboration is defined by the Work
Statement attached hereto as Appendix A.
 
2.             DURATION: The Collaboration shall begin on December 1, 1988 and
terminate on November 30, 1991, unless sooner terminated by either party
notifying the other, in writing, that it wishes to terminate the Collaboration.
The Collaboration may be extended by written mutual consent.
 
3.             EXCHANGE OF INFORMATION: During the Collaboration, each party
shall provide the other with all data and other information that it develops
under the Collaboration.
 
4.             M.I.T. TANGIBLE PROPERTY: M.I.T. shall provide to Centocor
certain biological materials (“M.I.T.”) developed before the Collaboration, for
Centocor’s use in the Collaboration. Centocor shall not give samples, progeny,
or derivatives of such M.I.T. Tangible Property to any third party except with
the written permission of M.I.T.
 
5.             BIOLOGICAL MATERIAL DEVELOPED UNDER THE COLLABORATION: Any
biological material developed by one party under the Collaboration shall be
provided to the other for its use under the Collaboration. Samples, progeny or
derivatives of any biological materials developed under the Collaboration shall
not be delivered to any third party without the written permission of the
developing party, except as specified in Paragraph 8(c) below. Notwithstanding
the foregoing, for hybridomas developed under this Collaboration which are of
commercial value to Centocor and which are derived from hybridomas developed or
obtained by Centocor outside of this Collaboration, Centocor shall not be
requited to provide said hybridomas to MIT unless provision is specifically
requested by MIT for specific purposes and, unless suitable cell line transfer
agreements in the form of those contained in Appendix C are executed between the
parties hereto.”
 
6.             PUBLICATION: Either party shall be free to publish any of the
results it obtains under the Collaboration, and shall acknowledge the
contribution of the other party, or include the other
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
20

--------------------------------------------------------------------------------


 
party as co-author, as appropriate. The publishing party shall provide the other
parry with a copy of manuscripts submitted for publication at least thirty days
prior to publication, in order to allow the other party to identify potentially
patentable material and request that a patent application be filed.
 
7.             INVENTIONS: Any inventions made by Centocor personnel shall
belong to Centocor, inventions made by M.I.T. personnel shall be owned by M.I.T.
Inventions made jointly by M.I.T. and Centocor personnel shall belong jointly to
M.I.T. and Centocor. Each party shall promptly notify the other if it makes an
invention during the Collaboration, and if it intends to file a patent
application on any such inventions. Copies of any such patent applications which
are filed by one party shall be promptly provided to the other party.
 
8.             PATENT AND LICENSING RIGHTS:
 
(a)            During the Collaboration, M.I.T. shall grant to Centocor a
royalty-free nonexclusive license to the Patent Rights of the M.I.T. Cases
listed in Appendix B and to the M.I.T. Tangible Property for internal research
and development use in the field of use of “Expression of Antibodies”. If
Centocor does not terminate this Agreement at any time prior to October 31,
1991, the internal research and development use license to the Patent Rights and
the M.I.T. Tangible Property shall be in perpetuity.
 
(b)            M.I.T. shall have the right to use any biological property and
inventions developed by Centocor under the Collaboration for its own internal
uses, royalty-free in perpetuity.
 
(c)            “Transferrable Property” is defined as any biological property
developed by Centocor under the Collaboration, but excluding hybridomas
developed by Centocor which produce antibody of commercial value to Centocor.
“Licensable Centocor Patent .Rights” shall mean patent rights to inventions made
by Centocor under the Collaboration, but excluding claims to hybridomas
producing antibody of commercial value to Centocor. M.I.T. shall have the right
to license to third parties, only in conjunction with the Patent Rights to
Appendix B, any Transferrable Property and Licensable Centocor Inventions.
M.I.T. shall pay to Centocor twenty-five percent (25%) of the Net Royalties it
receives from such licenses. (“Net Royalties” is defined as Gross Royalties
minus 15% for administration and marketing, and minus any unreimbursed
out-of-pocket patenting costs.)
 
(d)            Centocor shall have a first option to an exclusive
royalty-bearing license with suitable due diligence provisions, for certain
Applications, to the M.I.T. Tangible Property, the Patent Rights of Appendix B,
and any M.I.T. inventions or biological property developed under the
Collaboration. An “Application” is defined as all hybridomas producing
antibodies to a single antigen or directed to detection of a single disease
state if all tests for that disease are based on the same antigen or set of
antigens operating by the same basic mechanism in the disease state. The terms
of Centocor’s option are as follows:
 
(i)            Centocor shall have a first option for an exclusive license to
all Applications for one year following the beginning of the Collaboration and
an option for a non-exclusive license until one year following the end of the
Collaboration. Thereafter, Centocor’s option shall be only to Applications for
which M.I.T. has not previously granted a license to a third party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
21

--------------------------------------------------------------------------------


 
(ii)           Centocor may exercise its option to an exclusive license for an
Application only after Centocor demonstrates that it has developed a suitable
hybridoma for that Application, or that it has an intensive development program
in place specifically devoted to development of a hybridoma for that
Application. In the latter event, Centocor’s license to the hybridoma shall
terminate if a functional hybridoma is not developed by Centocor within two
years of the effective date of the license.
 
(iii)          If Centocor exercises its option to an exclusive license to an
Application, the royalties shall be as follows:
 
((a))      For Applications using known hybridomas whose efficiency of
production of antibody is increased by use of the Patent Rights of Appendix B or
the M.I.T. Tangible Property and/or M.I.T. patents or M.I.T. biological property
developed under the Collaboration (together defined as “M.I.T. Intellectual and
Material Property”), royalties shall include a License Issue Fee of $10,000 per
Application, and a Running Royalty of one-half of one percent (0.5%) of
Centocor’s sales of product produced and sold using the M.I.T. Intellectual and
Material Property.
 
((b))      For Applications using new hybridomas which could not be practically
developed without use of the M.I.T. Intellectual and Material Property, a
License Issue Fee of $25,000 per Application, and a Running Royalty of 2.5% of
product sales.
 
AGREED TO FOR:
 
MASSACHUSETTS INSTITUTE
CENTOCOR, INC.
OF TECHNOLOGY
 

 

By:
 /s/ John T. Preston
  By:
By: /s/ [Chairman of Board of Centocor]
              Title:
Director, Technology Licensing Office
  Title:
Title: Chairman of the Board
              Date:
Nov. 14, 1998
  Date:
Date: Nov. , 1998
 

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
22

--------------------------------------------------------------------------------


 
APPENDIX A
 
WORK STATEMENT
 
As part of a continuing collaboration between MIT scientists (represented by Dr.
Phillip Sharp and Centocor), the MIT scientists will isolate and characterize
cDNA clones representing cellular factors involved .in the regulation of
immunoglobulin gene expression. Said cDNA clones will then be sent to Centocor
where they will be used in one or more of the following ways:
 

 
a)
The cDNA clones will be used as probes to determine the level of expression of
said factors in hybridoma and other cell lines.

 

 
b)
the cDNA clones will be expressed in hybridoma or other mammalian cells in order
to study their effects on immunoglobulin production.

 

 
c)
the cDNA clones will be expressed in E. coli in order to obtain large quantities
for study and for production of antisera.

 

 
d)
Recombinants of the cDNAs and otter activator genes may also be tested in the
course of these experiments.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
23

--------------------------------------------------------------------------------



APPENDIX D
 
MASSACHUSETTS INSTITUTE OF TECHNOLOGY     Cambridge, Massachusetts 02139
 
Date: ________________________
 
 
Biomaterials Coordinator
 
Technology Licensing Office
Biology Department
Massachusetts Institute of Technology
Massachusetts Institute of Technology
Building E32-300
Building
77 Massachusetts Ave.
77 Massachusetts Ave.
Cambridge, MA 02139
Cambridge, MA 02139

 
Subject:                     BIOLOGICAL MATERIAL TRANSFER AGREEMENT
 
Dear
 
This is to acknowledge your request for
___________________________________________
_____________________________________, which is owned by MASSACHUSETTS INSTITUTE
OF TECHNOLOGY (M.I.T.). M.I.T. will provide this material to you, for your use
in noncommercial scientific research only, under the following conditions:
 

 
1.
The Material covered by this Agreement includes_______________________, any
additional progeny or derivatives which could not have been made but for
the_______________________ and any related information and know-how which will
be received under this agreement.

 

 
2.
The Material will be used only by you and by individuals working under your
direct supervision in your Institution, and will not be transferred, distributed
or released to any other person.

 

 
3.
The Material will be used only for noncommercial, publishable research purposes.
It will not be used on any research to be used for the development of any
commercial product, including drug screening or development for commercial
purposes or on behalf of any commercial entity.

 

 
4.
You will be free to publish any research results using the Material. We would
appreciate your acknowledging in such publication(s) MIT and its personnel as
scientifically appropriate, and providing MIT with copies of such
publication(s).

 

 
5.
The Material is made available for investigational use only in laboratory
animals or in in vitro, experiments and will not be used in humans or for any
other purpose.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
24

--------------------------------------------------------------------------------


 

 
6.
All characteristics of the Material are not fully understood and its use may
involve risks or dangers that are not known or fully appreciated. The Material
is being provided without warranty of any sort, express or implied.

 

 
7.
You and your Institution will use the Material in compliance with all laws and
governmental regulations and guidelines applicable to the Material and will
comply with all NIH guidelines and other relevant NIH instructions. In
particular:

 

 
A)
Your laboratory has been reviewed by its institutional biohazards committee
(IBC) which has certified that facilities, procedures, and the training and
expertise of the personnel involved are adequate;

 

 
B)
Your laboratory has received the appropriate approvals and has registered its
rDNA program with the IBC; and

 

 
C)
A copy of this letter is on file with your laboratory’s IBC.

 

 
8.
You will hold MASSACHUSETTS INSTITUTE OF TECHNOLOGY (M.I.T.) and its employees
harmless from any loss, claim, damage or liability, of any kind, which may arise
from or in connection with this Agreement or the use, handling or storage of the
Material. In no case shall M.I.T, or Professor ______________ be liable for any
use by you, by individuals working under your direct supervision, or by your
Institution, of the Material or any loss, claim, damage or liability, of any
kind, which may arise from or in connection with this Agreement or the use,
handling or storage of the Material.

 

 
9.
You understand that no other right or license to this Material or to its use is
granted or implied as a result of our sending the Material to you.

 

 
10.
At the request of MASSACHUSETTS INSTITUTE OF TECHNOLOGY, unused Material will be
returned to M.I.T. or destroyed.

 
Research Project: Studies on the activation and differentiation of monocytic
cells.
 
If you agree to accept the Material under the above conditions, please sign the
Agreement, have it signed by an authorized representative of your Institution
and return it to:
 
_________________________________
_________________________________
_________________________________
_________________________________
_________________________________
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
25

--------------------------------------------------------------------------------


 
The Material will be sent to you as soon as possible after the receipt of the
signed agreement.
 
Sincerely,
 
 
Accepted:
 
REQUESTER
INSTITUTION ______________________________
 
By: _____________________________
By:_____________________________
(Signature)
(Signature)
   
By:_____________________________
By:_____________________________
(Printed Name)
(Authorized Representative’s
 
Printed Name)
   
Date:____________________________
Date:____________________________


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
26

--------------------------------------------------------------------------------


 
FIRST AMENDMENT


This amendment, dated November 20, 1991, is to the License Agreement dated
August 19, 1991 between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, the WHITEHEAD
INSTITUTE, and ARIAD PHARMACEUTICALS, INC.


The parties agree that the License Agreement shall be amended as follows in
order to acknowledge Harvard University’s ownership of certain Patent Rights:



 
1.
The following paragraph shall be added to the WITNESSETH section:

     

    “WHEREAS, M.I.T. Case No. [***] (Whitehead No. [***]) “[***] is jointly
owned by Harvard University, and Harvard University (Harvard) has authorized
M.I.T. to act as its sole and exclusive agent for the purposes of licensing
Harvard’s rights in the Patent Rights and has authorized M.I.T. to enter into
this licensing agreement on Harvard’s behalf;

 

 
2.
The word “Harvard” shall be added after “Whitehead,” in the first sentence of
Paragraph 1.2.




 
3.
The words “and Harvard” shall be added after “Whitehead and M.I.T.” and “M.I.T.
and Whithead” in Paragraph 2.7.




 
4.
The words “and/or Harvard” shall be added after the words “and/or Whitehead” in
all instances in Paragraph 6.1.




 
5.
The words “and Harvard” shall be added after the words “M.I.T. and Whitehead” in
Paragraphs 7.1 and 7.2. The words “or Harvard shall be added after the words
“M.I.T. or Harvard” in Paragraph 7.2.




 
6.
The words “and Harvard” shall be added after the words “M.I.T. and Whitehead” in
all instances in Paragraphs 8.1, 8.2 and 8.3.




 
7.
The words “nor of Harvard University” shall be added after “nor of the Whitehead
Institute”, and the words “or Harvard” shall be added after the words “Whitehead
or M.I.T. in Section X.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands and seals and duly
executed this Agreement the day and year set forth below.






MASSACHUSETTS INSTITUTE OF TECHNOLOGY


By
/s/ John T. Preston
Name
John T. Preston
Title
Director, Technology Licensing Office
Date
11-11-91



WHITEHEAD INSTITUTE


By
/s/ John Pratt
Name
John Pratt
Title
Vice President
Date
11/20/91





ARIAD PHARMACEUTICALS, INC.


By
/s/ Harvey Berger
Name
Harvey J. Berger
Title
Chairman & CEO
Date
11/20/91


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
28

--------------------------------------------------------------------------------



SECOND AMENDMENT TO LICENSE AGREEMENT


This Second Amendment to License Agreement (“Second Amendment to License
Agreement”) is made and entered into as of this 2nd day of January, 2002, (the
“Effective Date”) by and between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a
corporation organized and existing under the laws of the Commonwealth of
Massachusetts and having its principal offices at 77 Massachusetts Avenue,
Cambridge, Massachusetts (hereinafter referred to as “M.I.T.”), and the
WHITEHEAD INSTITUTE, a corporation organized and existing under the laws of
Delaware and having its principal offices at Nine Cambridge Center, Cambridge,
Massachusetts (hereinafter referred to as “Whitehead”) and ARIAD
PHARMACEUTICALS, INC., a corporation duly organized under the laws of Delaware
and having its principal offices at 20 Landsdowne Street, Cambridge,
Massachusetts (hereinafter referred to as “LICENSEE”).


   WHEREAS, M.I.T., WHITEHEAD and LICENSEE entered into that certain License
Agreement dated August 19, 1991, and amended same effective November 20, 1991
(collectively, the “Agreement”); and


WHEREAS, the parties to the Agreement desire to amend certain terms of the
Agreement, to add certain terms to the Agreement and to confirm the validity and
effectiveness of the remaining terms and conditions set forth in the Agreement,
all as further set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations set forth herein, the parties hereby agree as follows.


ARTICLE 1


1.        Definitions. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Agreement.


ARTICLE 2


2.        Amendment of the Agreement. The Agreement is hereby amended as set
forth in this Article 2.


2.1        Amendment of Article II - Grant. Article II of the Agreement is
hereby amended as set forth herein.


2.1.1        Amendment of Paragraph 2.2. Paragraph 2.2 of the Agreement is
hereby deleted and replaced with the following text:


“2.2 [RESERVED]”


2.1.3        Amendment of Paragraph 2.3. Paragraph 2.3 of the Agreement is
hereby deleted and replaced with the following text:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
29

--------------------------------------------------------------------------------


 
“2.3 Except as otherwise specifically set forth herein, the rights granted under
Paragraph 2.1 hereof shall be and remain exclusively granted to LICENSEE and
shall continue until the end of the term or terms for which any Patent Rights
are issued, unless sooner terminated as provided herein. Without limiting the
generality of the foregoing, upon a failure of LICENSEE to pay the License
Maintenance Fees due hereunder, the rights granted under Paragraph 2.1 hereunder
shall convert to non-exclusive upon written notice from M.I.T. to LICENSEE. The
right to convert the rights granted hereunder to non-exclusive shall not be in
limitation of any other rights that M.I.T. may have hereunder or at law upon
such a failure by LICENSEE to pay the License Maintenance Fees hereunder.”


  2.1.3        Amendment of Paragraph 2.4. Paragraph 2.4 of the Agreement is
hereby deleted and replaced with the following text:


“2.4 [RESERVED]”


2.1.4        Amendment of Paragraph 2.8. Paragraph 2.8 of the Agreement is
hereby deleted and replaced with the following text:


“2.8 LICENSEE shall have the right to enter into sublicenses for the rights,
privileges and licenses granted hereunder. Such sublicenses shall contain
provisions enabling LICENSEE to fulfill its obligations to M.I.T. hereunder.”


2.1.5        Amendment of Paragraphs 2.9 and 2.10. Paragraphs 2.9 and 2.10 of
the Agreement are hereby deleted and replaced with the following text:


“2.9 [RESERVED]


2.10 [RESERVED]” 


2.2        Amendment of Article III - DUE DILIGENCE. Article III of the
Agreement is hereby amended as set forth herein.


2.2.1        Amendment of Paragraph 3.1. Paragraph 3.1 of the Agreement is
hereby deleted and replaced with the following text:


“3.1 LICENSEE shall use reasonable commercial efforts to bring one or more
Licensed Products to market through a thorough, vigorous and diligent program
for exploitation of the Patent Rights. Commercially reasonable efforts by
LICENSEE to grant sublicenses to companies that LICENSEE reasonably believes are
engaged or will engage in such activities shall be sufficient to satisfy
LICENSEE’s obligations hereunder.”


2.2.2        Amendment of Paragraph 3.2. Paragraph 3.2 of the Agreement is
hereby deleted and replaced with the following text:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
30

--------------------------------------------------------------------------------


 
“3.2 [RESERVED]”


2.3        Amendment of Article VII - INFRINGEMENT. Article VII of the Agreement
is hereby amended as set forth herein.


2.3.1        Amendment of Paragraph 7.5. Paragraph 7.5 of the Agreement is
hereby deleted and replaced with the following text:


“7.5 In the event that a declaratory action alleging invalidity or
noninfringement of any of the Patent Rights shall be brought against LICENSEE,
and LICENSEE fails to take reasonable steps to defend such action in a timely
manner, M.I.T. (or Whitehead), at its option, shall have the right to intervene
and take over sole defense of such action at its own expense.”


ARTICLE 3
CONFIRMATION OF VALIDITY AND EFFECTIVENESS


3.        Confirmation of Validity and Effectiveness. Except as otherwise
specifically set forth herein, the parties hereby confirm the validity and
continued effectiveness of the Agreement.




IN WITNESS WHEREOF, the parties have hereunto set their hands and duly executed
this Second Amendment to License Agreement as of the Effective Date.
 
MASSACHUSETTS INSTITUTE OF TECHNOLOGY



 
By:
 /s/ Lita L. Nelsen
 
Name:
 Lita L. Nelsen
 
Title:
 Director, Technology Office







WHITEHEAD INSTITUTE



 
By:
/s/ John Pratt
 
Name:
 John Pratt
 
Title:
 Vice President





ARIAD PHARMACEUTICALS, INC.



  /s/ Fritz Casselman  
By:
Fritz Casselman
   
Senior Vice President and
   
Chief Business Officer

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
31
 